Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 1 of 47




          EXHIBIT A
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 2 of 47

        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 2 of 110




•   UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
                                                                               EXECUTION COPY




    JOANNE WITCHKO, Derivatively on Behalf
    of Nominal Defendant AMERICAN REALTY                       Lead Case No. I: I S-cv-06043-AKH
    CAPITAL PROPERTIES, INC.,
                                                               (Consolidated with Case No .
                           Plaintiff,                          1: 1S-cv-08563-AKH)

            v.
    NICHOLAS S. SCHORSCH, et al.,

                           Defendants,

            -and-

     AMERICAN REALTY CAPITAL
     PROPERTIES, INC.,




•
                            Nominal Defendant.


                      STIPULATION AND AGREEMENT OF SETILEMENJ
           This Stipulation and Agreement of Settlement dated September 27, 2019 (the

    "Stipulation") is made and entered into by and among the following Settling Parties (as defined

    herein), each by and through their respective counsel: (i) plaintiffs to the above-captioned

    consolidated stockholder derivative action (the "Action"), JoaMc Witchko ("Witchko"), Edward

    Froehner, and Jeffrey Turner as trustee for Michele Graham Turner 1995 Revocable Trust

    (together, "Plaintiffs.,), each acting derivatively on behalf of American Realty Capital Properties,

    Inc. (n/k/a VEREIT, Inc.) C'VEREIT" or the "Company"); (ii) defendants Nicholas S. Schorsch

    ("Schorsch"); Brian S. Block ("Block"); David Kay; Lisa P. McAlister ("McAtister"); Scott J.

    Bowman; Peter M. Budko; Brian D. Jones; William M. Kahane ("Kahane"); Edward M. Weil

    ("~"); Lisa Beeson; Scott P. Sealy Sr.; Thomas A. Andruskevich; Leslie D. Michelson; Edward




•
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 3 of 47

         Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 3 of 110




•                                                                                EXECUTION COPY


    G. Rendell; William G. Stanley; Bruce D. Frank; Grant Thornton LLP ("QI"); AR Capital, LLC;

    and ARC Properties Advisors. LLC (collectively. the "Non-VEREIT Settlin& Defendants'~); aW1d

    (Hi) nominal defendant VEREIT (together with the Non-VEREIT Settling Defendants,

    "Defendants").

           This Stipulation, subject to the approval of the United States District Court for the Southern

    District of New York (the "Court"). is intended by the Settling Parties to fully, finally, and forever

    compromise. resolve, discharge, and settle the Released Claims, the Defendant Parties• Released

    Claims, end the NVSD Released Claims (each as defined herein) and to result in the complete

    dismissal of the Action with prejudice, upon the tenns and subject to the conditions set forth herein,

    and without any admission or concession as to the merits of any of the Settling Parties' claims or




•
    defenses.

    I.      INTRODUCTION

            A.       Background of the Action

            VEREIT is a full-service real estate operating company which owns and manages one of

    the largest portfolios of single-tenant commercial properties in the United States. Plaintiffs have

    alleged or believe that they have grounds to allege that the Non-VEREIT Settling Defendants

    breached their fiduciary duties or other obligations or duties owed to VEREIT.

            On November 17, 2014, plaintiffWitchko served a litigation demand pursuant to Maryland

    law on the Board of Directors of VEREIT (the "BQm!") asking the Board to investigate alleged

    wrongdoing by certain of the Non-VEREIT Settling Defendants and sue the alleged wrongdoers

    for violation of their fiduciary duties under Maryland law. On June 18, 2015, the Board refused

    the demand.

            On July 31, 2015, plaintiff Witchko, derivatively on behalf of VEREIT, filed a verified




•
    stockholder derivative complaint in the Court, initiating the Action.


                                                       2
          Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 4 of 47

         Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 4 of 110




•                                                                                  EXECUTION COPY

           On October 30. 2015, plaintiffs Thomas Serafin, Michele Graham Turner 1995 Revocable

    Trust, Jeffrey Turner as Trustee, and Edward L. Froehner, derivatively on behalf of VEREIT, filed

    a verified stockholder derivative complaint in the Court, initiating the action captioned Serqfin, et

    al. v. Schorsch, et al., No. l: lS-cv-08563 (the "Serafin Action").

           On December 15, 20 IS, the Court entered an order consolidating the Action and the Serafin

    Action for all purposes and appointing Harwood Feffer LLP, now Glancy Prongay & Murray LLP,

    to lead the litigation of the Derivative Action on behalf of the Plaintiffs.

            On January S, 2016, Plaintiffs designated the complaint in the Action as the operative

    complaint.

            On February 12, 2016, VEREIT and certain of the Non.VEREIT Settling Defendants filed




•
    a motion to dismiss the Action pursuant to Fed. R. Civ. P. 23.1 for failure to sufficiently allege

    improper refusal of demand, and under Fed. R. Civ. P. 12(b)(6) for failure to state a claim.

            On March 15, 2016, Plaintiffs filed a memorandum of law in opposition to the motion to

    dismiss.

            On April S, 2016, VEREIT and certain of the Non-VEREIT Settling Defendants filed a

    reply memorandum of law in further support of their motion to dismiss the Action.

            On June 2, 2016, the Court held oral argument on the motion to dismiss.

            On June 9, 2016, the Court entered an order denying the motion to dismiss pursuant to Fed.

    R. Civ. P. 23. l because the operative complaint sufficiently alleged that plaintiff Witchko's

    demand had been improperly denied, and granting with leave to amend the motion to dismiss

    pursuant to Rule l2(b)(6) because the operative complaint failed to state certain claims.

            On June 30, 2016, Plaintiffs, derivatively on behalf ofVEREIT, filed an amended verified

    stockholder derivative complaint in the Court (the "Amended Complaint").




•                                                       3
          Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 5 of 47

        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 5 of 110




•                                                                                  EXECUTION COPY


           On July l l, 2016 and July 25, 2016, Kahane, Weil, Schorsch, Block, and McAlister filed

    notices of interlocutory appeal of the Court's order granting in part and denying in part the motion

    to dismiss (the "Appeals").

           On July 20, 2016, Plaintiffs moved to dismiss the Appeals for lack of appellate jurisdiction.

           On July 22, 2016, VEREIT and certain of the Non-VEREIT Settling Defendants filed
                                                                                            ..-c

    answers to the Amended Complaint.

           On August I, 2016, Kahanc and Weil filed their opposition to Plaintiffs' motion to dismiss

    the Appeals for lack of appellate jurisdiction.

            On August 8, 2016, Plaintiffs filed their replies in further support of their motion to dismiss

    the Appeals .

            On August 11, 2016, in the Appeals, Kahane and Weil filed a motion for leave to fi\e a sur-

•   reply or, in the alternative, strike, and sur-reply to Plaintiffs' motion to dismiss.

            On August 12, 2016, in the Appeals, Plaintiffs filed an opposition to Kahane and Weil's

    motion for leave to file the sur-rcply or strike.

            On September I, 2016, VEREIT filed a motion to stay the Action.

            On September 8, 2016, the Court entered an order denying VEREIT's motion to stay the

    Action.

              On September 16, 2016, document discovery commenced in the Action, the consolidated

    class actions pending before the Court, captioned In re American Realty Capitol Properties, Inc.

    Litigation, Civil Action No. 1: 15-mc-00040-AKH (S.D.N.Y.) (the "Class Action"), and the then-

    pending Direct Actions (defined herein) arising from substantially the same facts (together, the

    ..Coordinated Actions"). Discovery in the Action was thereafter coordinated for all purposes with

    discovery in the Class Action.




•                                                       4
          Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 6 of 47

         Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 6 of 110




•                                                                            EXECUTION COPY


           During document discovery, over seventy parties and non-parties, including each of the

    Non-VEREIT Settling Defendants, cumulatively produced more than 846,000 documents totaling

    several million pages.

           On November IS, 2016, the United States Court of Appeals for the Second Circuit entered

    an order dismissing the Appeals for lack of jurisdiction.

           On January 20, 2017, the office of the U.S. Attorney for the Southern District of New York

    (the "Government") moved to stay the Action and the Coordinated Actions until the conclusion of

    Block's criminal trial, scheduled for the summer of 2017.

            On January 25, 2017, the Court denied the Government's stay motion.

            On May 11, 2017, the Government renewed its motion for a partial stay of discovery until




-
    completion of Block's criminal trial.

            On May IS, 2017, the Court again denied the Government's request for a partial stay of

    discovery.

            On May 31, 2017, document discovery in the Action and the then-pending Coordinated

    Actions concluded.

            On January 22, 2018, fact witness depositions in the Action and the then-pending

    Coordinated Actions commenced.

            Between January 22, 2018 and December 18, 2018, Plaintiffs' Counsel attended thirty-four

     fact depositions of witnesses, including each individual Non-VEREIT Settling Defendant, ex-

    VEREIT employees, former VEREIT directors, fonner VERElT officers, current and fonner

    employees of Grant Thornton, and third parties. During the depositions, Plaintiffs' Counsel

     conducted non-duplicative examinations of thirty-one of the deponents regarding related-party




•
          Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 7 of 47

        Case 1:15-cv-06043~AKH Document 283-1 Filed 09/30/19 Page 7 of 110




•                                                                               EXECUTION COPY


    transactions. executive compensation payments, and corporate governance allegations at issue in

    the Action.

           On February 8, 2019, Plaintiffs filed motions for summary judgment against Block and

    McAlister.    The same day, several of the Non-VEREIT Settling Defendants filed summary

    judgment motions against Plaintiffs.

           On March 15, 2019, the parties filed their oppositions to the motions for summary

    judgment.

           On April 5, 2019, the parties filed replies in support of their motions for summary

    judgment.

            On May l 0, 2019, the Court entered an order denying the motions for summary judgment




•
    in the Action without prejudice to renewal.

            B.      Settlement Negotiations

            ln March 2017, certain of the parties conducted a mediation session with the Honorable

    Layn R. Phillips. United States District Judge (Ret. ), an experienced mediator of complex disputes.

    In advance of the mediation session, Plaintiffs retained a forensic accounting citpen who prepared

    a report on damages in the derivative action. Plaintiffs state that, based in part on the expert's

    report, Plaintiffs submitted a confidential mediation statement to Judge Phillips. The first

    mediation session failed to produce a settlement, although the parties expended significant time

    and effort preparing for and attending the two-day mediation.

            On July 16, 2019, Plaintiffs' Counsel met with VEREIT's Chief Executive Officer, General

     Counsel, and VEREIT's counsel. Plaintiffs' Counsel made a detailed presentation regarding the

     claims alleged in the Action and Plaintiffs' calculation of damages. During the meeting, Plaintiffs'




•                                                     6
          Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 8 of 47




•
          Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 8 of 110


                                                                                EXECUTION COP'Y


    Counsel answered questions from VEREJT's Chief Executive Officer, General Counsel, and

    VEREIT's counsel regarding particular theories of hann and the calculation of damages.

           On August 15, 2019, Plaintiffs' Counsel, VEREIT's counsel, certain of the Non-VERE IT

    Settling Defendants' counsel, and counsel for the lead plaintiff in the Class Action held a mediation

    session with Judge Phillips at the office of VEREIT's counsel. Certain of the Settling Parties

    thereafter engaged in further extensive negotiations that included numerous email exchanges and

    telephonic conferences.

           On August 19, 2019, the Plaintiffs met for a second time with VEREIT's Chief Executive

    Officer, General Counsel, and VEREIT's counsel.

            Over the following weeks, the parties engaged in extensive, ann's-length negotiations




•
    regarding the tenns of a potential resolution of the Action .

            On September 8, 2019, the Settling Parties signed and entered into a binding Memorandum

    of Understanding setting forth certain key tenns of the Settlement.

    II.     PLAINTIFFS' CLAIMS AND STATEMENT OF SETTLEMENT BENEFITS

            Plaintiffs believe that the Released Claims have substantial merit. Nonetheless, Plaintiffs

    acknowledge the expense and delay of continued proceedings necessary to prosecute the claims

    through trial and appeal. Plaintiffs have also considered the uncertain outcome inherent in any

    litigation, especially complex actions such as the Action, as well as the delay and difficulties of

    such litigation. Plaintiffs were also mindful of the onerous burdens of proof under, and possible

    defenses to, the claims asserted.

            Based upon (i) investigation into and evaluation of the facts and laws relating to the claims

    released herein and alleged in the Derivative Actions, (ii) factual infonnation to which Plaintiffs

    and Plaintiffs' Counsel had access prior to the execution of this Stipulation, (iii) the contribution




•
    of two hundred eighty six million five hundred thousand dollars ($286,500,000) by the Non-


                                                       7
           Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 9 of 47

           Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 9 of 110




•                                                                                EXECUTION COI>Y

    VEREIT Settling Defendants as part of the global settlement of the claims in the Derivative

    Actions and the Class Action, (iv) the Supplementary Agreements that preserve VEREJT's control

    over the settlement contributions by the Non-VEREIT Settling Defendants even if the Settlement

    is overturned on appeal, (v) investigations, document review and depositions conducted during the

    pendency of the Action, (vi) admissions made by and judgments obtained against certain of the

    Non-VEREIT Settling Defendants, (vii) legal analysis and briefing submitted by Plaintiffs and

    subsequent orders entered by the Court, (viii) advice provided by the Plaintiffs' various consultants

    and experts, including forensic accountants and individuals with expertise in corporate governance

    issues, (ix) mediation sessions with Judge Phillips, and (x) Plaintiffs' and Plaintiffs' Counsel •s

    detennination (subject to the final approval by the Court) that the terms of the proposed Settlement




•
    as set out in this Stipulation are fair, reasonable and adequate and in the best interests of VEREIT

    and Current VEREIT Stockholders, Plaintiffs have agreed to settle the Derivative Actions (as

    defined herein) and to release the Released Claims pursuant to the tenns of this Stipulation.

    III.     THE BENEFIT OF SETTLEMENT TO VEREIT

             VEREIT has detennined that the Settlement confers substantial benefits upon VEREIT and

    Current VEREIT Stockholders because, for among other reasons, the Settlement reduces the

    amount VERElT is paying to settle the Class Action which in fact made the Settlement possible,

    eliminates the risk of adverse judgments at trial, puts an end to timing uncertainties, and removes

    the burdens and costs of the Derivative Actions and the Class Action.

             VEREIT's alleged and/or potential claims against the AR Capital Parties (as defined

    herein), Block and GT that were the subject of the Derivative Actions, and the defenses that could

    be asserted with respect to such claims, as well as the potential counterclaims that could be brought

    against VEREIT by, in particular, GT, were a central issue in the negotiations over the amounts




•
    that the AR Capital Parties, Block and GT would contribute to the global settlement of the claims

                                                      8
          Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 10 of 47




•
          Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 10 of 110


                                                                                  EXECUTION COPY


    that have been asserted or could have been asserted in the Derivative Actions and the Class A..cti<>n.

    VEREIT believes the claims being pursued in the Derivative Actions had significant value to

    VEREIT and that those claims were a substantial factor behind the willingness of the AR Capital

    Parties, Block and GT to make the settlement payments that they agreed to make. The AR Capital

    Parties, Block and GT made clear throughout the settlement negotiations that but for resolution <>f

    VEREIT's claims at issue in the Derivative Actions, they would not agree to any contribution to

    the Class Settlement (as defined herein), and that GT would not agree to provide VEREIT with. a

    release as to counterclaims GT intended to assert against VEREIT in the Derivative Actions.

    Without those contributions, VEREIT would have been required to make a substantially larger

    payment to settle the Class Action, and may not, in fact, have been able to reach resolution. In




•
    addition, without the release from OT, VEREIT would continue to bear litigation risk, which

    VEREIT sought to finally and fully resolve through the global settlement. Consistent with the

    foregoing, VEREIT believes that the claims at issue in the Derivative Actions played a significant

    role in securing the settlement contributions from the AR Capital Parties, Block and GT, as well

    as the releases, which VEREIT believes are in the best interest of VERE IT.

            As to the Non-VEREIT Settling Defendants other than the AR Capital Parties, Block and

    GT, VEREIT detennined that the Settlement confers substantial benefits upon VEREIT and

    Current VEREIT Stockholders because of the substantial cost of continued litigation and trial, the

    risks associated with the outcome of a trial and appeal, and the risk of uncollectable judgments in

    the event of a judgment favorable to VEREIT.

    IV.      DEFENDANTS' DENIALS OF WRONGDOING AND LIABILITY

             The Non-VEREIT Settling Defendants have denied, and continue to deny, each and every

    claim and contention alleged by Plaintiffs in the Derivative Actions, and affirm that they have




•
    acted properly, lawfully, and in full accord with their fiduciary duties, to the extent they owed any


                                                       9
        Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 11 of 47




•
       Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 11 of 110


                                                                                               EXECUTION COP'Y


    such duties to VEREIT, and other legal obligations, at all times. Further, the Non-VEREIT

    Settling Defendants have denied expressly, and continue to deny, all allegations of wrongdoing,

    fault, liability, or damage against them arising out of any of the conduct, statements, acts or

    omissions alleged, or that could have been alleged, in the Derivative Actions, and deny that they

    have ever committed or attempted to commit any violations of law, any breach of fiduciary duty

    owed to VEREIT or its stockholders, or any wrongdoing whatsoever. Had the tenns of this

    Stipulation not been reached, the Non-VEREIT Settling Defendants would have continued to

    contest vigorously the allegations in the Derivative Actions, and the Non-VEREIT Settling

    Defendants maintain that they had and have meritorious defenses to all claims alleged or claims

    that could have been alleged in the Derivative Actions, as well as counterclaims against VEREIT




•
    they believe to be meritorious. Without admitting the validity of any of the claims that have been

    asserted in the Derivative Actions, or any liability with respect thereto, the Non-VEREIT Settling

    Defendants have concluded that it is desirable that the claims be settled on the tenns and subject

    to the conditions set forth herein. The Non~VERE IT Settling Defendants are entering into this

    Settlement because it will eliminate the uncertainty, distraction, disruption, burden, and expense

    of funher litigation of the Derivative Actions. 1

             Neither this Stipulation, nor any of its tenns or provisions, nor any act performed or

    document executed pursuant to or in furtherance of the Settlement: (a) is, may be construed as, or

    may be used as an admission of, or evidence of, the truth or validity of any of the Released Claims,

    of any claims or allegations made in the Derivative Actions, or of any purported acts or omissions

    by the Non-VEREIT Settling Defendants; (b) is, may be construed as, or may be used as an




•
    1
      Notwithstanding the foregoing. McAlister, and only McAtister, acknowledges, as she has at other times in the Action,
    her plea of guilty to certain offenses in United States,.. Lisa .\lcAli:ster, 16•cr-006SJ (S.D.N.Y.), and does not Intend
    anything in the foregoing to be inconsistent with her pica.


                                                               10
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 12 of 47

         Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 12 of 110




•                                                                                 EXECUTION COP.Y


    admission of, or evidence of, any fault, omission, negligence, or wrongdoing by the Non-VEREIT

    Settling Defendants, or any concession of liability whatsoever; or (c) is, may be construed as, c,r

    may be used as an admission of, or evidence of, a concession by any Non-VEREIT Settling

    Defendant of any infirmity in the defenses or counterclaims that any Non-VEREIT Settling

    Defendant asserted or could have asserted in the Derivative Actions or otherwise.

    V.     TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT

           Plaintiffs, derivatively on behalf of VEREIT, the Non-VEREIT Settling Defendants, and

    nominal defendant VEREIT, by and through their respective counsel or attorneys of record, hereby

    stipulate and agree that, subject to approval by the Court, in consideration of the benefits flowing

    to the Settling Parties hereto, the Action and all of the Released Claims shall be fully, finally, and




-
    forever compromised, settled, released, discharged, and dismissed with prejudice, upon the tenns

    and subject to the conditions set forth herein as follows:

            I,      Definitions
            As used in this Stipulation, the following tenns have the meanings specified below. In the

    event of any inconsistency between any definition set forth below and any definition set forth in

    any document attached as an exhibit to this Stipulation, the definitions set forth below shall contro I.

            1.1     ..Action" means the consolidated stockholder derivative actions captioned as

    Witchko v. Schorsch, et al., No. 1: 1S-cv-06043-AKH, currently pending in the United States

    District Court for the Southern District of New York.

            1.2     ..Amended Complaint" means the amended verified stockholder derivative

    complaint filed in the Action on June 30,2016 by Plaintiff Joanne Witchko, derivatively on behalf

    ofVEREIT.




•                                                      ll
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 13 of 47

       Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 13 of 110




•          1.3
                                                                               EXECUTION COPY


                   "Appeals" means the notices of interlocutory appeal of the Court's order granting

    in part and denying in part the motion to dismiss filed by Kahane, Weil, Schorsch, Block, and

    McAlister.

           1.4     "AR Capital Parties" means Schorsch, Peter M. Budko, Kahane, Weil, AR Capital,

    LLC, and ARC Properties Advisors, LLC.

           1.5     "AR Capital Parties Settlement, Contribution, and Release Agreement" means the

    agreement regarding settlement, contribution, and release made and entered into on August 23,

    2019, between and among VEREIT; VEREIT Operating Partnership, L.P., formerly known as

    ARC Properties Operating Partnership, L.P.; Schorsch; Shelley Schorsch; Peter M. Budko;

    Kahanc; Weil; AR Capital, LLC; and ARC Properties Advisors, LLC, attached hereto as




•
    Exhibit D.

           l.6     .. AR Capital Parties Side Letter" means the side agreement entered into on

    September 8, 2019, between and among VEREIT; Nick S. Schorsch; Shelley Schorsch; Peter M.

    Budko; Kahane; Weil; AR Capital, LLC; and ARC Properties Advisors, LLC, attached hereto as

    Exhibit E.

            1.7    °8lock" means Brian S. Block.

            1.8    °Block Side Agreement" means the side agreement entered into between Block and

    VEREIT on September 7, 2019, attached hereto as Exhibit F.

            1.9    "Board" means the Board of Directors ofVEREIT.

            1.10    "Class Action" means 1he federal securities class action lawsuit filed in the United

    States District Court for the Southern District of New York, captioned In re American Really

    Capital Properties. Inc. Litigation, Civil Action No. l: 15-mc-00040-AKH .




•                                                    12
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 14 of 47

        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 14 of 110




•           1.11
                                                                               EXECUTION COP"Y

                    "Class Settlement" means the settlement of the Class Action pursuant to the tcnns

    of a stipulation to be submitted to the Court by the parties in the Class Action contemporaneously

    herewith.

            1.12    "Contribution Claims" means any claims for contribution that VEREIT may have

    against any of the Non-VEREIT Settling Defendants by virtue of VEREIT's settlement of the

    Class Action or settlement with any person or entity that entered into a settlement agreement with

    or otherwise provided a release to VEREIT relating to or arising from the purchase or other

    acquisition of ARCP Securities prior to October 29, 2014, including but not limited to settlement

    of the Direct Actions. For the avoidance of doubt, Contribution Claims do not include any claims

    for contribution that VEREIT may acquire in the event this Settlement does not become Final, as




•
    provided for in the Class Settlement.

            1.13    "Coordinated Actions" means, collectively, the Class Action and the Direct

    Actions.

            1.14    "Court" means the United States District Court for the Southern District of New

    York.

            I. I5   "Current VEREIT Stockholders" means, for purposes of this Stipulation, any

    Person (defined below) who owned VERElT common stock as of the dale of the execution of this

    Stipulation and who continued to hold their VEREIT common stock as of the date of the Settlement

    Hearing, and any of their legal representatives, heirs, successors, or assigns, excluding the Non-

    VERElT Settling Defendants, current and fonner officers and directors of VEREIT, members of

    their immediate families, and their legal representatives, heirs, successors, or assigns, and any

    entity in which the Non-VEREIT Settling Defendants have or had a controlling interest.




•                                                    13
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 15 of 47

        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 15 of 110




•          1.16
                                                                                EXECUTION COP'Y


                    "Defendants" means, collectively, the Non-VEREIT Settling Defendants and

    nominal defendant VEREIT.

           1.17     "Defendants• Counsel" means the respective undersigned counsel for VEREIT and

    the Non-VEREIT Settling Defendants.

           1.18     "Defendant Parties' Released Claims" means any and all claims, debts, rights, or

    causes of action or liabilities, including Unknown Claims, that could be asserted in any forum by

    the Released Persons or the VEREIT Released Persons against Plaintiffs, their beneficiaries, or

    Plaintiffs• Counsel that arise out of or relate in any way to the Released Claims or NVSD Released

    Claims or the institution, prosecution, or settlement of the Derivative Actions. Defendant Parties'

    Released Claims shall not include claims to enforce the Settlement; the AR Capital Parties




•
    Settlement, Contribution, and Release Agreement; the AR Capital Parties Side Letter; the Block

    Side Agreement; or the GT Side Agreement.

            l .19   "Derivative Actions" means, collectively, the (i) Action; (ii) stockholder derivative

    action filed in the Circuit Court for Baltimore City, Maryland, captioned Framplon v. Schorsch, et

    al., No. 24-C- 1S-006269; (iii) stockholder derivative action filed in the Supreme Court of the State

    of New York, captioned Fran Kosky Roth IRA v. Schorsch, ef al., No. 653093/2016; and

    (iv) stockholder derivative action filed in the United States District Court for the District of

    Maryland, captioned Meloche, et al. v. Schorsch, et al., No. I: l 6-cv-03366-ELH.

            1.20    "Direct Actions.. means Archer Capilal M'1ster Fund, l.P. et al. v. American Really

    Capital Properties. Inc., el al., No. l:16-cv-05471-AKH (S.D.N.Y.); Atlas Master Fund, ltd. et

    al. v. American Really Capital Properties, Inc.. et al., No. I : 16-cv-OS475·AKH (S.D.N.Y.);

    BlaclcRock ACS US Equity Tracker Fund el al. v. American Realty Capital Properties, Inc., et al.,

    No. l:15-cv-08464•AKH (S.D.N.Y.); Clearline Capital Partners LP el al. v. American Realty




•                                                     14
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 16 of 47




•
        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 16 of 110
                                            .....
                                                                                    EXECUTION COPY

    Capital Properties, Inc., et al., No. I: l 5-cv-08467-AKH (S.D.N.Y.); Cohen & Steers lnsatutional

    Really Shares, Inc. el al. v. American Really Capital Properties, Inc., et al., No. I: 18-cv-O677O-

    AKH (S.D.N.Y.); Eton Park Fund, L.P. el al. v. American Really Capital Properties, Inc., et al.,

    No. l:16-cv-09393-AKH (S.D.N.Y.); Fir Tree Capital Opporlllnity Master Fund, L.P. et al.              \I.


    American Realty Capital Properties, Inc. et al., No. I: 17-cv-04975 (S.D.N.Y.); HG Vora Special

    Opportllnities Mqsrer Fund, ltd v. American Realty Capital Properties. Inc., et al., No. I: 15-cv-

    04107-AKH (S.D.N.Y.); Jet Capital Master Fund. L.P., et al. v. American Realty Capital

    PropertieJ·, Inc., et al., No. J:15-cv-00307-AKH (S.D.N.Y.); lakeu·ood ('apiu,I l'llrtners, LP \..',

    American Rea/1_~- Capilal J>ropertie.t. Inc..   el   lll, llldex. No. 653676/2019 (N.Y . Sup. Ct.);

    PentwaJer Equity Opportunities Master Fund ltd. et al. "· American Realty Capital Properties,

    Inc., et al., No. J:IS-cv-08510-AKH (S.D.N.Y.); PIMCO F11n,1J: PIMCO Diversified Income

•   Fund et al. v. American Realty Capital Properties. Inc.. et al., No. I: l 5-cv-08466-AKH

    (S.D .N.Y.); Reliance Standard Life Insurance Company et al. v. American Realty Capital

    Properties, Inc., et al., No. l:17-cv-02796-AKH (S.D.N.Y.); Twin Securities, Inc. et al. v.

    American Realty Capital Properties, Inc., et al., No. l:15-cv-01291-AKH (S.D.N.Y.); and

    Vanguard SJ>ecialized Funds et al v. VEREIT Incorporated, et al.. 2: l 5-cv-02157-JAS (D. Ariz.).

            1.21   "Effective Date" means the first date by which all of the events and conditions

    specified in 16.1 herein have been met and have occurred.

            1.22    "Fee Award" means the monetary compensation to be paid to Plaintiffs' Counsel

    for their attorneys' fees and expenses, as detailed in      111   S.1-S.2 of this Stipulation, subject to

    approval by the Court.

            1.23    "Final" means, with respect to any order or Judgment of the Court, that such order

    or Judgment represents a final and binding detennination of alt issues within its scope and has not




•                                                        15
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 17 of 47

        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 17 of 110




•                                                                                EXECUTION COPY

    been reversed, vacated, or modified in any way and is no longer subject to appellate review, either

    because of disposition on appeal and conclusion of the appellate process or because of passage,

    without action, of time for seeking appellate review. Without limitation, an order or Judgment

    becomes Final when: (a) either no appeal therefrom has been filed and the time has passed for any

    notice of appeal to be timely filed therefrom; or (b) an appeal has been filed and either(i) the court

    of appeals has either affinned the order or Judgment or dismissed that appeal and the time for any

    reconsideration or further appellate review has passed; or (ii) a higher court has granted further

    appellate review and that court has either affinned the underlying order or judgment or affinned

    the court of appeals' decision affinning the Judgment or dismissing the appeal. For purposes of

    this paragraph, an "appeal" shall include any motion for reconsideration or petition for a writ of




•
    certiorari or other writ that may be filed in connection with approval or disapproval of this

    Settlement. Any appeal or proceeding seeking subsequent judicial review pertaining solely to the

    Fee Award shall not in any way delay, affect, or preclude the time set forth above for the Judgment

    to become Final, or otherwise preclude the Judgment from becoming Final.

            1.24    "Govemmenl" means the office of the U.S. Atlomey for the Southern District of

    New York.

            1.25    "GPM" means Glancy Prongay & Murray LLP.

            1.26    "GT" means Grant Thornton LLP.

            1.27    "GT Side Agreement" means the side agreement entered into between GT and

    VEREIT on September 9, 2019, attached hereto as Exhibit G.

             1.28   «Judgment" means the final order and judgment to be rendered by the Court,

    substantially in the fonn attached hereto as Exhibit C.

             1.29   "Kahane" means William M. Kahane.




•                                                      16
             Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 18 of 47

            Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 18 of 110


•                                                                                  EXECUTION COPY

               1.30    "McAlister" means Lisa P. McAlister.

               1.31    "Non-VEREIT Settling Defendants" means, collectively: Nicholas S. Schorsch;

        Brian S. Block; David Kay; McAlister; Scott J. Bowman; Peter M. Budko; Brian D. Jones; Kahane;

        Wei]; Lisa Beeson; Scott P. Sea1y Sr.; Thomas A. Andruskevich; Leslie 0. Michelson; Edward G.

        Rendell; William G. Stanley; Bruce D. Frank; Grant Thornton LLP; AR Capital, LLC; and ARC

        Properties Advisors, LLC.

                1.32   "Notice" means, collectively, the Notice to Current VEREIT Stockholders,

        substantially in the fonn attached hereto as Exhibit A-1   ("Lon& Fonn Notice"), and the Summary
        Notice of Proposed Settlement of Stockholder Derivative Action, substantially in the form attached

        hereto as Exhibit A-2 ("Summary Notice").




•
                1.33   "NVSD Released Claims" means, collectively, all claims (including Unknown

        Claims and claims for contribution), demands, debts, losses, damages, duties, rights, disputes,

        actions, causes of action, liabilities, obligations, judgments, suits, matters, controversies,

        proceedings, or issues, of any kind, nature, character, or description whatsoever (and including,

        but not limited to, any claims for damages, whether compensatory, consequential, special,

        punitive, exemplary, or otherwise, and any and all fees, costs, interest, expenses, or charges),

        whether known or unknown, at law or in equity, thal arise out of, are based upon, or relate to in

        any way any of the allegations, acts, transactions, facts, events, matters, occurrences,

        representations or omissions involved, set forth, alleged or referred to, in the Derivative Actions

        or the Class Action, including but not limited to all claims, demands, losses, rights, and causes of

        action ofany nature whatsoever that (i) have been or could have been asserted by the Non-VEREIT

        Settling Defendants in the Derivative Actions, or (ii) could have been asserted by the Non-VERBIT

        Settling Defendants against the VEREIT Released Persons or other Non-VERElT Settling




    •                                                     17
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 19 of 47

        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 19 of 110




•                                                                                 EXECUTION COPY


    Defendants. Notwithstanding the foregoing, "NVSD Released Claims" shall not include (i) any

    rights that the Non-VEREIT Settling Defendants have or might have to advancement or

    indemnification, whether under any prior written agreements with VEREIT or under applicable

    law, for any claims, demands, losses or proceedings that arise out of, are based upon, or relate to

    in any way the allegations, acts, transactions, facts, events, matters, occurrences, representations

    or omissions involved, set forth, alleged or referred to, in the Class Action or the Derivative

    Actions, including but not limited to any claims asserted or threatened to be asserted by an investor

    who elects not to participate in the settlement of the Class Action or is not a member of the

    settlement class, (ii) Block's rights to advancement and indemnification by VEREIT of legal fees

    and expenses incurred by Block for services rendered after September 8, 2019, in connection with




•
    the Derivative Actions, the Class Action, and the action caption United S1a1es v. Brian Block, l 6-

    cr-00595 (JPO) (S.D.N.Y ,), consistent with applicable law and subject to VEREIT's rights to seek

    a claw back of such fees and expenses, pursuant to the Block Side Agreement, or (iii) claims to

    enforce the Settlement, the AR Capital Parties Settlement, Contribution, and Release Agreement,

    the AR Capital Parties Side Letter, the Block Side Agreement, or the GT Side Agreement.

    Notwithstanding the foregoing, "NVSD Released Claims" shall include any rights that the AR

    Capital Parties have or may have to indemnification or advancement for any action that relates

    predominantly to RCS Capital Corporation, including without limitation, the action captioned RCS

    Creditor Trusl v. Schorsch et al., C.A. No. 2017-0178-SG (Del. Ch.).

            1.34    "Person(s)" means an individual, corporation (including all its divisions and

    subsidiaries thereof), limited liability corporation, professional corporation, partnership, limited

    partnership, limited liability partnership, limited liability company, joint venture, association, joint

    stock company, estate, legal representative, trust, unincorporated association, government or any




•                                                      18
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 20 of 47

        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 20 of 110




•                                                                                EXECUTION COP'Y


    political subdivision or agency thereof, and any business or legal entity and all of their respecti vc

    spouses, heirs, beneficiaries, executors, administrators, predecessors, successors, representatives,

    or assignees.

            l .35   ..Plaintiffs" means Joanne Witchko, Edward Froehner, and Jeffrey Turner as trustee

    for Michele Graham Turner 1995 Revocable Trust.

            1.36    "Plaintiffs' Counsel" means the undersigned counsel for Plaintiffs.

            1.37    ..Preliminary Approval Order" means the Order to be entered by the Court,

    substantially in the fonn of Exhibit B attached hereto, including, inter alia, preliminarily approving

    the tenns and conditions of the Settlement as set forth in this Stipulation, directing that the Notice

    be provided to Current VEREIT Stockholders, and scheduling a Settlement Hearing to consider




•
    whether the Settlement and Fee Award should be finally approved.

            1.38    ..Related Parties" means each Defendant's respective present and fonner parents,

    subsidiaries, divisions, controlling persons, associates, entilies and affiliates and each and all of

    their respective present and former employees, members, partners, principals, officers, directors,

    controlling stockholders, agents, attorneys, advisors (including financial or investment advisors),

    accountants, auditors, consultants, underwriters, investment bankers, commercial bankers, entities

    providing fairness opinions, general or limited partners or partnerships, limited liability

    companies, members, joint ventures and insurers and reinsurers of each of them; as well as the

    predecessors, successors, assigns, estates, immediate family members, spouses, heirs, executors,

    trusts, trustees, administrators, agents, legal or personal representatives, assigns, and assignees of

    each of them, in their capacity as such.

             1.39    "Released Claims" means, collectively, all claims (including Contribution Claims

    and Unknown Claims), demands, debts, losses, damages, duties, rights, disputes, actions, causes




•                                                      19
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 21 of 47

        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 21 of 110




•                                                                                 EXECUTION COP"'Y

    of action, liabilities, obligations, judgments, suits, matters, controversies, proceedings, or issues,

    of any kind, nature, character, or description whatsoever (and including, but not limited to, any

    claims for damages, whether compensatory, consequential, special, punitive, exemplary, or

    otherwise, and any and all fees, costs, interest, expenses, or charges), whether known or unknown,

    at law or in equity, that arise out of, are based upon, or relate to in any way any of the allegations,

    acts, transactions, facts, events, matters, occurrences, representations or omissions involved, set

    forth, alleged or referred to, in the Derivative Actions or the Class Action, including but not limited

    to all claims, demands, losses, rights, and causes of action of any nature whatsoever that (i) have

    been or could have been asserted in the Derivative Actions, or (ii) could have been asserted by

    VEREIT. Notwithstanding the foregoing, "Released Claims" shall not include (i) claims brought




•
    in the Class Action, (ii) claims to enforce the Settlement, or (iii) VEREIT's right to seek a claw

    back of legal fees and expenses incurred by Block after September 8, 2019, consistent with

    applicable law.

            1.40    "Released Person(s)" means, collectively, each and all of the Non-VEREIT Settling

    Defendants and their Related Parties.

            1.41      "Schorsch" means Nicholas S. Schorsch.

            1.42      "Secondary Agreement" means the Secondary Agreement dated September 27,

    2019, between and among VEREIT and the Non-VEREIT Settling Defendants attached hereto as

    Exhibit D.

             1.43     "Serafin Action" means the stockholder derivative action filed in the United States

    District Court for the Southern District of New York, captioned Serafin, et al. v. Schorsch, et al.,

    No. 1: 15-cv-08563.

             1.44     "Settlement" means the settlement of the Action as documented in this Stipulation.




•                                                      20
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 22 of 47

        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 22 of 110




•          1.45
                                                                                 EXECUTION COPY


                    "Settlement Hearing" means a hearing by the Court to review the adequacy,

    fairness, and reasonableness of the Settlement set forth in this Stipulation and to determine:

    (i) whether to enter the Judgment; and (ii) all other matters properly before the Court.

            1.46    "Settling Parties" means, collectively, each of the Plaintiffs (derivatively on behalf

    ofVEREIT), each of the Non-VEREIT Settling Defendants, and nominal defendant VEREIT.

            l .47   "Stipulation" means this Stipulation and Agreement of Settlement.

            1.48    "Supplementary Agreements" means, collectively, (i) the AR Capital Parties

    Settlement, Contribution, and Release Agreement; (ii) the AR Capital Parties Side Letter; (iii) the

    Block Side Agreement; (iv) the GT Side Agreement; and (v) the Secondary Agreement.

            1.49    "Unknown Claims" means any and all claims that were alleged or could have been




•
    asserted in the Derivative Actions, including as counterclaims or cross-claims, by the Plaintiffs,

    VEREIT, the Non-VEREIT Settling Defendants, or any VEREIT stockholder derivatively on

    behalf of VEREIT, which any Plaintiff, VEREIT, any Non-VEREIT Settling Defendant, or any

    VEREIT stockholder derivatively on behalf of VEREIT does not know or suspect to exist in his,

    her or its favor at the time of the release of the Released Persons or the VEREIT Released Persons,

    including claims which, if known by him, her or it, might have affected his, her or its settlement

    with and release of the Released Persons, Plaintiffs, their beneficiaries, Plaintiffs' Counsel, or the

    VEREIT Released Persons, or might have affected his, her or its decision not to object to this

    settlement. With respect to any and all Released Claims, the Settling Parties stipulate and agree

    that, upon the Effective Date, Plaintiffs, VEREIT, and Non-VEREIT Settling Defendants shall

    expressly waive, and each of VEREIT's stockholders shall be deemed to have, and by operation

    ofthe Judgment shall have, expressly waived the provisions, rights and benefits of California Civil

    Code § 1542, which provides:




•                                                      21
        Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 23 of 47

        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 23 of 110




•                                                                               EXECUTION COPY

                          A general release docs not extend to claims that the creditor
                          or releasing party docs not know or suspect to exist in his or
                          her favor at the time of executing the release and that, if
                          known by him or her, would have materially affected his or
                          her settlement with the debtor or released party.
           Plaintiffs, VEREIT, and Non-VERElT Settling Defendants shall expressly waive, and each

    of VEREIT's stockholders shall be deemed to have, and by operation of the Judgment shall have,

    expressly waived any and all provisions, rights, and benefits conferred by any U.S. federal law or

    any law of any state or territory of the United States, or principle of common law or foreign law,

    which is similar, comparable or equivalent in effect to California Civil Code § 1542. The Settling

    Parties acknowledge that they may discover facts in addition to or different from those now known

    or believed to be true by them with respect to the Released Claims, but it is the intention of the




•
    Settling Parties to completely, fully, finally, and forever compromise, settle, release, discharge,

    and extinguish any and all ofthe Released Claims, Defendant Parties' Released Claims, and NVSO

    Released Claims, known or unknown, which now exist, or heretofore existed, or may hereafter

    exist, and without regard to the subsequent discovery of additional or different facts. Plaintiffs,

    VEREIT, and Non-VERElT Settling Defendants acknowledge, and VEREIT's stockholders shall

    be deemed by operation of the Judgment to have acknowledged, that the foregoing waiver was

    separately bargained for and was a material element of the Settlement.

            1.50   "VEREIT" or the "Company" means nominal defendant American Realty Capital

    Properties, Inc. (n/k/a VEREIT, Inc.) and includes all ofits subsidiaries, predecessors, successors,

    affiliates, officers, directors, employees, and agents.

            1.51    ..VEREIT Released Persons" means VERElT and VEREIT's parent and subsidiary

    entities, and each of their respective current and fonner stockholders, directors, officers,

    employees, agents, auditors, accountants, attorneys, advisors and underwriters, and the successors




•
    and assigns of each of the foregoing persons and entities.

                                                      22
        Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 24 of 47

        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 24 of 110


•                                                                                EXECUTION COP-Y

           1.52    "Weil" means Edward M. Weil.

           1.53    "Witchko" means Joanne Witchko.

           2.      Terms oCthe Settlement
           2.1     The AR Capital Parties have agreed to contribute consideration with a value oftwo-

    hundred and twenty-five mi1lion dollars ($225,000,000) (inclusive of the value of certain operating

    partnership units in VEREIT Operating Partnership, LP., and related dividends previously

    surrendered by some of the AR Capital Parties as part of a settlement with the Securities and

    Exchange Commission, which total $31,972,934 in value) to a global settlement to settle the Class

    Action, as well as any and all claims in the Derivative Actions; Block has agreed to contribute

    consideration with a value of twelve million, five hundred thousand dollars ($12,500,000) to a




•
    global settlement to settle the Class Action, as well as any and all claims in the Derivative Actions;

    and GT has agreed to contribute forty-nine million dollars ($49,000,000) to a global settlement to

    settle the Class Action, as well as any and all claims in the Derivative Actions. The Settling Parties

    agree that the claims in the Derivative Actions, as wen as potential counterclaims that could be

    brought against VEREIT, were a central issue in the negotiations regarding the amounts that the

    AR Capital Parties, Block, and GT would contribute to the global settlement. SpecificaUy,

    VEREIT believes the claims being pursued in the Derivative Actions had significant value to

    VEREIT and that those claims were a substantial factor behind the willingness of the AR Capital

    Parties, Block and GT to make the settlement payments that they agreed to make. The AR Capital

    Parties, Block and GT made clear throughout the settlement negotiations that but for resolution of

    VEREIT's claims at issue in the Derivative Actions, they would not agree to any contribution to

    the settlement of the Class Action. and that GT would not agree to provide VEREIT with a release

    as to counterclaims GT intended to assert against VEREIT in the Derivative Actions. Without




•
    those contributions, VEREIT would have been required to make a substantially larger payment to


                                                      23
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 25 of 47

        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 25 of 110




•                                                                                EXECUTION COPY

    settle the Class Action, and may not, in fact, have been able to reach resolution. In addition,

    without the release from GT, VEREIT would continue to bear litigation risk, which VEREIT

    sought to finally and fully resolve through the global settlement. Consistent with the foregoing,

    VEREIT believes that the claims at issue in the Derivative Actions played a significant role in

    securing the settlement contributions from the AR Capital Parties, Block and GT, as well as the

    releases, which VERE IT believes arc in the best interest of VEREIT and its stockholders.

           3.      trocedure for Implementing the Settlement
           3.1     Promptly after execution of this Stipulation, Plaintiffs shalt submit this Stipulation,

    together with its exhibits, to the Court and apply for entry of the Preliminary Approval Order in

    the Court, substantially in the fonn of Exhibit B attached hereto, requesting, inter o/ia:




•
    (i) preliminary approval of the Settlement set forth in this Stipulation; (ii) approval of the method

    of providing notice of the proposed Settlement to Current VEREIT Stockholders; (iii) approval of

    the Notice procedure set forth in, 3.2; and (iv) a date for the Settlement Hearing.

            3.2    Within ten (10) calendar days after the Court's entry of the Preliminary Approval

    Order, VEREITshall cause a press release to be issued that contains the contents of the Long Fonn

    Notice (attached hereto as Exhibit A-I), and referring the Current VEREIT Stockholders to

    VEREIT's Investor Relations webpage, located at http://ir.vereit.com/, for more infonnation, as

    well as file a current report on Form 8-K with the Securities & Exchange Commission referencing

    such press release.      VEREIT's Investor Relations webpage shall include a link to the

    aforementioned press release, this Stipulation, and the Preliminary Approval Order. Within ten

    ( 10) calendar days after the Court's entry of the Preliminary Approval Order, VEREIT shall cause

    the Summary Notice (attached hereto as Exhibit A-2) to be published once in Investor's Business

     Daily. The Settling Parties believe the contents of the Notice and the manner of the notice




•                                                     24
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 26 of 47

        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 26 of 110




•                                                                              EXECUTION COPY


    procedures set forth in this paragraph constitute adequate and reasonable notice to Current

    VEREIT Stockholders pursuant to applicable law and due process.

           3.3      Plaintiffs' Counsel shall request that the Court hold the Settlement Hearing to

    approve the Settlement and the Fee Award after the Court holds a final approval hearing to review

    the adequacy, fairness, and reasonableness of the Class Settlement, but in no event fewer than

    forty-five (45) calendar days after the notice described in 13.2 above is given to Current VERE IT

    Stockholders.

           3.4      Pending the Court's detennination as to final approval of the Settlement, Plaintiffs

    and Plaintiffs' Counsel, and all other Persons, including, but not limited to, any Current VERE IT

    Stockholders, are barred and enjoined from commencing, prosecuting, instigating, or in any way




•
    participating in the commencement or prosecution of any action asserting any Released Claims

    against any of the Released Persons, in any court or tribunal, including but not limited to, any of

    the Derivative Actions.

            3.5     Upon entry of Judgement by the Court, VEREIT shall promptly seek to have

    dismissed or otherwise tenninated, to the extent they have not been already, any Derivative

    Actions still pending.

            4.      Releases
            4.1     Upon the Effective Date, VEREIT, Plaintiffs, and each of the Current VEREIT

    Stockholders shall be deemed to have, and by operation of the Judgment shall have, fully, finally,

    and forever released, relinquished, and discharged the Released Claims against the Released

     Persons. VEREIT, Plaintiffs, and each of the Current VEREIT Stockholders shall be deemed to

    have, and by operation of the Judgment shall have, covenanted not to sue any Released Person

     with respect to any Released Claims, and shall be pennanently barred and enjoined from




•
     instituting, commencing or prosecuting the Released Claims against the Released Persons except


                                                      25
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 27 of 47




•
        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 27 of 110


                                                                                 EXECUTION COP-Y


    to enforce the releases and other tenns and conditions contained in this Stipulation and/or the

    Judgment entered pursuant thereto.

           4.2     Upon the Effective Date, VEREIT and each of the Released Persons shall be

    deemed to have, and by operation of the Judgment shall have, fully, finally, and forever released,

    relinquished and discharged each and all of Plaintiffs, their beneficiaries, and Plaintiffs' Counsel

    from any and all Defendant Parties' Released Claims. VEREIT and the Released Persons shall be

    deemed to have, and by operation of the Judgment shall have, covenanted not to sue Plaintiffs,

    their beneficiaries, or Plaintiffs' Counsel with respect to any claims arising out of, relating to, or

    in connection with their institution, prosecution, assertion, settlement, or resolution of the Action

    or any Defendant Parties' Released Claims, and shall be pennanently barred and enjoined from




•
    instituting, commencing or prosecuting the Defendant Parties' Released Claims against Plaintiffs,

    their beneficiaries, or Plaintiffs' Counsel except to enforce the releases and other tenns and

    conditions contained in this Stipulation and/or the Judgment entered pursuant thereto.

            4.3    Upon the Effective Date, the Non-VEREIT Settling Defendants shall be deemed to

    have, and by operation of the Judgment shall have, fully, finally, and forever released,

    relinquished, and discharged the NVSD Released Claims against each respective Non-VEREIT

    Settling Defendant and the VEREIT Released Persons. The Non-VEREIT Settling Defendants

    shall be deemed to have, and by operation of the Judgment shall have, covenanted not to sue each

    respective Non-VEREIT Settling Defendant and the VEREIT Released Persons with respect to

    any NVSD Released Claims, and shall be pennanently barred and enjoined from instituting,

    commencing or prosecuting the NVSD Released Claims against the VEREIT Released Persons

    except to enforce the releases and other tenns and conditions contained in this Stipulation and/or

    the Judgment entered pursuant thereto.




•                                                     26
        Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 28 of 47




•
        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 28 of 110


                                                                                 EXECUTION COPY

           4,4     Notwithstanding 1 4.3, in the event that any Derivative Action other than tlte

    Action, or any derivative proceeding filed subsequent to execution of this Stipulation allegirlg

    claims that arise out of, are based upon, or relate to in any way any of the allegations, ac-is,

    transactions, facts, events, matters, occurrences, representations or omissions involved, set forth,

    alleged or referred to, in the Derivative Actions or the Class Action, is pcnnitted to proceed against

    any Non-VEREJT Settling Defendant: (i) VEREIT shall not be released from any rights cf

    advancement, indemnification, contribution, or any other rights that such Non-VEREIT Settling

    Defendant has or may have for any claims, demand or losses (all subject to meeting applicable

    laws, requirements, and standards) arising out of such derivative proceeding; and (ii) GT shall be

    entitled to receive from VERElT indemnification for and advancement of reasonable fees, costs,




•
    and expenses incurred or paid by GT in defending such derivative proceeding, and (subject to

    meeting applicable laws) amounts paid by GT in settlement of or in satisfaction of a judgment

    rendered in such derivative proceeding.

            4.S     Nothing herein shall in any way impair or restrict the rights of any Settling Party to

    enforce the tenns of the Stipulation.

            s.      Payment of Plaintlrfs' Counsel's Fees and Expenses
            5.1     Plaintiffs intend to seek payment of a fee in an amount not to exceed twenty-six

    million dollars ($26,000,000) and expenses through application to the Court. VEREIT reserves

    its right to object to Plaintiffs' Counsel's application for fees and expenses.

            S.2     Not later than ten (10) business days following the date on which the Court

    approves the Fee Award, VEREJT will pay Plaintiffs' Counsel (through OPM) the amount

    approved by the Court (in an amount not to exceed twenty-six million dollars ($26,000,000) and

    expenses). Such monies shall be kept by GPM in a segregated escrow account and not distributed




•
    to GPM or anyone else until such time as the Fee Award becomes Final. For the avoidance of


                                                      27
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 29 of 47




•
        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 29 of 110


                                                                                 EXECUTION COPY


    doubt, only VEREIT is liable for the Fee Award; none of the Non-VEREIT Settling Defendants

    are liable to the Plaintiffs or any other person for the Fee Award .

           S.3     In the event of any failure to obtain final approval of the full amount of the Fee

    Award, or upon any appeal and/or further proceedings on remand, or successful collateral attack,

    which results in the Fee Award being overturned or substantially modified, Plaintiffs' Counsel and

    their successors shall be obligated to repay within fifteen ( 1S) business days the portion of the Fee

    Award held in escrow that was ultimately not awarded to Plaintiffs' Counsel. Plaintiffs' Counsel

    is subject to the Court's jurisdiction for the purposes of enforcing this paragraph and the provisions

    related to the Fee Award.

            S.4     Payment of the Fee Award in the amount approved by the Court shall constitute




•
    final and complete payment for Plaintiffs' Counsel's altomeys' fees and expenses that have been

    incurred or will be incurred in connection with the filing and prosecution of the Action and the
                                                                  ,,._
    resolution of the claims alleged therein. Defendants and Defendants' Counsel shall have no

    responsibility for the allocation or distribution of the Fee Award amongst Plaintiffs' Counsel.

    Defendants, including VEREIT, shall have no obligation to make any payment to any Plaintiffs'

    Counsel other than the payment provided in fl S.1-S.2 herein.

            S.S     Except as otherwise provided herein, or a separate agreement concerning

    advancement or indemnification among any Defendants, each of the Settling Parties shall bear his,

    her, or its own costs and attorneys' fees. This ,i S.S is not intended to affect the rights of any Non-

    VEREIT Settling Defendant to indemnification or advancement of costs and attorney's fees.

            6.      Conditions of Settlement, Effect of Disapproval, Cancellation, or Termination
             6.1    The Effective Date of the Settlement shall be conditioned on the occurrence of all

    of the following events:




•
                     (i)     the Court's entry of the Judgment;


                                                       28
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 30 of 47

        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 30 of 110


•                                                                                EXECUTION COP'Y

                   (ii)    the Judgment has become Final;

                   (iii)   the Court's approval of a settlement and entry of a judgment in the Class
                           Action; and

                   (iv)    the judgment in the Class Action becomes Final.

           6.2     If any condition specified in 1 6.1 is not met, then the Stipulation shall be canceled

    and tenninated subject to   1 6.4,   and the Settling Parties shall be restored to their respective

    positions in the Action as of the date immediately preceding the date of this Stipulation, unless

    Plaintiffs' Counsel and Defendants' Counsel mutually agree in writing to proceed with the

    Stipulation; provided, however, that the Court's failure to approve the Fee Award shall not be

    grounds for termination or cancellation of the Settlement.

           6.3      Each of the Settling Parties shall have the right to tenninate the Settlement by




•
    providing written notice of their election to do so to all other Settling Parties within twenty (20)

    calendar days of the date on which: (i) the Court refuses to approve this Stipulation, or the tenns

    contained herein, in any material respect; (ii) the Preliminary Approval Order is not entered in

    substantially the fonn attached as Exhibit B hereto; (iii) the Judgment is not entered in substantially

    the form attached as Exhibit C hereto; (iv) the Judgment is reversed, vacated, or substantially

    modified on appeal, reconsideration, or otherwise; (v) the Court refuses to enter a judgment in the

    Class Action~ (vi) the judgment in the Class Action is reversed, vacated, or substantially modified

    on appeal, reconsideration, or otherwise; or (vii) the Effective Date of the Settlement cannot

    otherwise occur; except that such tennination shall not be effective unless and until the terminating

    Settling Party has, within twenty (20) calendar days of the date on which notice of the termination

    event has been provided to all other Settling Parties, attempted in good faith to confer with the

    other Settling Parties to attempt to remedy the issue. Any order or proceeding relating to the fee




•
    Award, or any appeal from any order relating thereto or reversal or modification thereof, shall not
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 31 of 47




•
        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 31 of 110


                                                                                  EXECUTION COPY

    operate lo cancel the Stipulation. allow for the termination of the Settlement, or affect or delay the

    finality of the Judgment approving the Settlement.

            6.4    In the event that the Stipulation is not approved by the Court, or the Settlement is

    terminated for any reason, including pursuant to 1 6.3 above, the Settling Parties shall be restored

    to their respective positions as of the date immediately preceding the date of this Stipulation, and

    all negotiations, proceedings, documents prepared and statements made in connection herewith

    shall be without prejudice to the Settling Parties, shall not be deemed or construed to be an

    admission by any of the Settling Parties of any act, matter, or proposition, and shall not be used in

    any manner for any purpose in any subsequent proceeding in the Derivative Actions or in any other

    action or proceeding. In such event, the tenns and provisions of the Stipulation, with the exception




•
    offf l.l-1.53, S.S, 6.2-6.4, 7.2, 7.4-7.16, and 7. 18 herein, shall have no further force and effect

    with respect to the Settling Parties and shall not be used in the Derivative Actions or in any other

    proceeding for any purpose, and any judgment or orders entered by the Court in accordance with

    the tenns of the Stipulation shall be treated as vacated, mmc pro tune.

            7.      Miscellaneous Provision
            7.1     The Settling Parties: (i) acknowledge that it is their intent to consummate this

    Stipulation~ and (ii) agree to cooperate to the extent reasonably necessary to effectuate and

    implement all tenns and conditions of the Stipulation and to exercise their best efforts to

    accomplish the foregoing tenns and conditions of the Stipulation.

             7.2    The Settling Parties agree that the terms of the Settlement were negotiated in good

     faith and at arm's length by the Settling Parties, and reflect a settlement that was reached

     voluntarily based upon adequate information and after consultation with competent legal counsel.

     Except in the event of termination of the Settlement, the Settling Parties agree not to assert under




•
     Rule 11 of the Federal Rules of Civil Procedure or any similar law, rule or regulation, that the


                                                       30
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 32 of 47

        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 32 of 110




•                                                                                  EXECUTION COPY

    Action was brought or defended in bad faith or without a reasonable basis. The Settling Parties

    also will request that the Judgment contain a finding that during the course of the Action, the

    Settling Parties and their respective counsel at all times complied with the requirements of Fed. R .

    Civ. P. 11 and all other similar rules of professional conduct.

            7.3    While maintaining their positions that the claims and defenses asserted in the

    Derivative Actions are meritorious, Plaintiffs and Plaintiffs' Counsel, on the one hand, and

    Defendants and Defendants' Counsel, on the other hand, shall not make any public statements or

    statements to the media (whether or not for attribution) that disparage the other's business,

    conduct, or reputation, or that of their counsel, based on the subject matter of the Action.

    Notwithstanding the foregoing, each of the Settling Parties reserves their right to rebut, in a manner




-
    that such party detennincs to be reasonable and appropriate, any contention made in any public

    forum that the Action was brought or defended in bad faith or without a reasonable basis.

            7.4     Whether or not the Settlement is approved by the Court, and whether or not the

    Settlement is consummated, the fact and tenns of this Stipulation, including any exhibits attached

    hereto, all proceedings in connection with the Settlement, and any act perfonned or document

    executed pursuant to or in furtherance of the Stipulation or the Settlement:

            (a)     shall not be offered, received, or used in any way against the Settling Parties as

    evidence of, or be deemed to be evidence of, a presumption, concession, or admission by any of

    the Settling Parties with respect to the truth of any fact alleged by Plaintiffs or the validity, or lack

    thereof, of any claim that has been or could have been asserted in the Derivative Actions or in any

    litigation, or the deficiency or infinnity of any defense that has been or could have been asserted

    in the Derivative Actions or in any litigation, or of any fault, wrongdoing, negligence, or liability

    of any of the Released Persons or the VEREIT Released Persons;




•                                                      31
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 33 of 47

        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 33 of 110




•          (b)
                                                                                  EXECUTION COPY


                   shall not be offcred, received, or used in any way against any of the Re leased

    Persons or the VEREIT Released Persons as evidence of, or be deemed to be evidence of. a

    presumption, concession, or admission of any fault, misrepresentation or omission with respect to

    any statement or written document approved, issued, or made by any Released Person or any

    VEREIT Released Person, or against Plaintiffs as evidence of any infinnity in their claims~

           (c)     shall not be offered, received, or used in any way against any of the Released

    Persons or any of the VEREJT Released Persons as evidence of, or be deemed to be evidence of,

    a presumption, concession, or admission of any liability, fault, negligence, omission or

    wrongdoing, or in any way referred to for any other reason as against the Released Persons or the

    VEREIT Released Persons, in any arbitration proceeding or other civil, criminal, or administrative




•
    action or proceeding in any court, administrative agency, or other tribunal. Neither this Stipulation

    nor the Settlement, nor any act perfonned or document executed pursuant to or in furtherance of

    this Stipulation, or the Settlement, shall be admissible in any proceeding for any purpose, except

    to enforce the tenns of the Settlement; provided, however, that the Released Persons and the

    VEREIT Released Persons may refer to the Settlement, and file the Stipulation and/or the

    Judgment, in any action that may be brought against them to effectuate the liability protections

    granted to them hereunder, including, without limitation, to support a defense or claim based on

    principles of res j11dicata, collateral estoppel, full faith and credit, release, standing, good faith

    settlement, judgment bar or reduction or any other theory of claim preclusion or issue preclusion

    or similar defense or claim under U.S. federal or state law or foreign law.

            7.S     The exhibits to the Stipulation arc material and integral parts hereof and are fully

    incorporated herein by this reference.




•                                                     32
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 34 of 47




•
        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 34 of 110


                                                                                 EXECUTION COPY


           7.6        This Stipulation may be amended or modified only by a written instrument signed

    by or on behalf of all the Settling Parties or their respective successors-in-interest. After pri<Jr

    notice to the Court, but without further order of the Court, the Settling Parties may agree 10

    reasonable extensions of time to carry out any provisions of this Stipulation.

            7.7       With the exception of the Supplementary Agreements, this Stipulation and the

    exhibits attached hereto represent the complete and final resolution of all disputes among the

    Settling Parties with respect to the Action, constitute the entire agreement among the Settling

    Parties, and supersede any and all prior negotiations, discussions, agreements, or undertakings,

    whether oral or written, with respect to such matters.

            7.8       The waiver by one party of any breach of the Settlement by any other party shall




•
    not be deemed a waiver of any other prior or subsequent breach of the Settlement. The provisions

    of the Settlement may not be waived except by a writing signed by the affected party, or counsel

    for that party.

            7.9       The headings in this Stipulation and its exhibits are used for the purpose of

    convenience only and are not meant to have legal effecl. Such headings shall not be considered a

    part of this Stipulation, and neither shall they limit, modify, or affect in any way the meaning or

    interpretation of this Stipulation.

            7.10      This Stipulation and the Settlement shall be binding upon, and inure to the benefit

    of, the successors and assigns of the Settling Parties, the Released Persons, and the VERElT

     Released Persons. The Settling Parties agree that this Stipulation will run to their respective

     successors-in-interest, and they further agree that any planned. proposed or actual sale, merger or

     change-in-control of VEREIT shall not void this Stipulation, and that in the event of a planned,

     proposed or actual sale, merger or change-in-control of VEREIT, they will continue to seek final




•                                                      33
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 35 of 47




•
        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 35 of 110


                                                                                  EXECUTION COPY


    approval of this Stipulation expeditiously, including, but not limited to, the Settlement tenns

    reflected in this Stipulation and the Fee Award.

           7.11     The Stipulation and the exhibits attached hereto shall be considered to have been

    negotiated, executed, and delivered, and to be wholly pcrfonned, in the State of New York and the

    rights and obligations of the Settling Parties to the Stipulation shall be construed and enforced in

    accordance with, and governed by, the internal, substantive laws of the State of New York without

    giving effect to that State's choice of law principles.         No representations, warranties, or

    inducements have been made to any party concerning the Stipulation or its exhibits other than the

    representations, warranties, and covenants contained and memorialized in such documents.

            7 .12   This Stipulation shall not be construed more strictly against one Settling Party than




•
    another merely by virtue of the fact that it, or any part of it, may have been prepared by counsel

    for one of the Settling Parties, it being recognized that it is the result of arm's-length negotiations

    among the Settling Parties and all Settling Parties have contributed substantially and materially to

    the preparation of this Stipulation.

            7.13    All agreements made and orders entered during the course ofthe Derivative Actions

    relating to the confidentiality of infonnation and documents shall survive this Stipulation.

            7.14    Nothing in this Stipulation, or the negotiations or proceedings relating to the

    Settlement, is intended to or shall be deemed to constitute a waiver of any applicable privilege or

    immunity, including, without limitation, the attorney-client privilege, the joint defense privilege,

    the accountants' privilege, or work product immunity; further, all infonnation and documents

    transmitted between Plaintiffs' Counsel and Defendants' Counsel in connection with the

    Settlement shall be kept confidential and shall be inadmissible in any proceeding in any U.S .




•                                                      34
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 36 of 47

        Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 36 of 110




•                                                                                EXECUTION COP'Y

    federal or state court or other tribunal or otherwise, in accordance with Rule 408 of the F ederat

    Rules of Evidence as if such Rule applied in all respects in any such proceeding or forum .

           7.15    The Settling Parties intend that the Court retain jurisdiction for the purpose of

    effectuating and enforcing the tenns of the Settlement.

           7.16    Each counsel or other Person executing the Stipulation or its exhibits on behalf of

    any of the Settling Parties hereby warrants that such Person has the full authority to do so. The

    Stipulation shall be binding upon, and inure to the benefit of, the successors and assigns of tne

    Settling Parties and their Related Parties.

            7.17   Any notice required by this Stipulation shall be submitted by overnight mail and

    email to each of the signatories below.

            7.18   The Stipulation may be executed in one or more counterparts, including by

•   signature transmitted via facsimile, or by a .pdf/.tif image of the signature transmitted via e-mai I.

    All executed counterparts and each of them shall be deemed to be one and the same instrument.

            IN WITNESS WHEREOF, the Settling Parties hereto have caused this Stipulation to be

    executed, by their duly authorized attorneys, as of September 27, 2019 .




•                                                     35
          Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 37 of 47

          Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 37 of 110




•
                                                                                                l
                                                                                                j
                                                                                                I
                                                                       EXECUTION COi> 1·        i
                                                                                                I
    EXECUTED AND AGREED:                                                                        I
    \.iJ.,ANCY PRONOAY & MURRAY LLP, on           MILBANK LLP, on behalf of VERBIT              il
    behalf of Joanne Witchko, Edward Froenne•.
    and Jeffrey Turner as trustee for Michel~
    Graham Turner 1995 Revocable Trust


    By,#~
      /                                           By:_ - - - - - - - - - - - -- -

    PAUL. WEISS, RIFKIND, WHARTON &               KIRKLAND & ELLIS LLP, on behalf of
    GARRISON LLP. on behalf of Nicholas S.        David Ka~
    Schorsch

    By:_ _ _ _ _ _ _ _ __                         By:_ _ _ _ _ _ _ _ __

    KF.LLOGG. HANSEN, TODD, FIGRL &               PETRlU.O KLEJN & BOXER LLP, on behalf
    HWOERICK, P.L.L.C .. on behalf of AR          of Lisa Beeson
    Capital, LLC, ARC Properties-Advisors. LLC.




•
    Scott J. Bowman, Peter M. Budko, Brian D.
    Jones. William M. Kahane. and Edward M.
    Weil

     By:_ _ _ _ _ _ _ _ __                        B) :_ _ _ _ _ _ _ _ __


     STEPTOE & JOHNSON LI.P, on behalf of         WEIL. GOTSHAL & MANGES LLP. on
     Brian Block                                  behalf of Thomas A. Andruskevich. Leslie D.
                                                   \iichelson. Edward G. Rcndctl. William G.
                                                   Stanley, and Bnice D. frank

     By:_ _ _ _ _ _ _ _ __                         By:_ _ _ _ _ _ _ _ __

     MORRIS. MANNING & MARTIN LLP. on              SIDLEY /\USTlN LLP. on behalf of Grant
     behalf of Scott P. Sealy Sr.                  Thornton LLP

     By:_ _ _ _ _ _ _ _ __                         Sy·_ __       _ _ _ __           _   _


     ZUCKERMAN SPAEDER LLP. on behalf of
     Lisa McAJistcr



          ----------

•
     Ry:
     Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 38 of 47

    Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 38 of 110




•
                                                                        ..

                                                                             EXECUTION COPY

    EXECUTED AND AGREED:
    GLANCY PRONGAY & MURRAY LLP, on                    MILBANK LLP, on behalf ofVEREIT
    behalf of Joanne Witchko, Edward Froehner,
    and Jeffrey Turner as trustee for Michele
    Graham Turner 1995 Revocable Trust

    By:_ _ _ _ _ _ _ _ __

    PAUL, WEISS, RIFKIND, WHARTON &                    KIRKLAND & ELLIS LLP, on behalf of
    GARRISON LLP, on behalf of Nicholas S.             David Kay
    Schorsch

    By:_ _ _ _ _ _ _ _ __                              By:_ _ _ _ _ _ _ __

    KELLOGG, HANSEN, TODD, FIGEL &                     PETRILLO KLEIN & BOXER LLP, on behalf
    FREDERICK, P.L.L.C., on behalf of AR               of Lisa Beeson
    Capital, LLC, ARC Properties Advisors, LLC,




•
    Scott J. Bowman, Peter M. Budko, Brian D.
    Jones, William M. Kahanc, and Edward M.
    Weil


    By:_________                                       By:_ _ _ _ _ _ _ __

    STEPTOE & JOHNSON LLP, on behalf of                WEIL, GOTSHAL & MANGES LLP, on
    Brian Block                                        behalf of Thomas A. Andruskevich, Leslie D.
                                                       Michelson, Edward G. Rendell, William G.
                                                       Stanley, and Bruce D. Frank


    By:_________                                       By:_ _ _ _ _ _ _ __

     MORRIS, MANNING & MARTIN LLP, on                  SIDLEY AUSTIN LLP, on behalf of Orant
     behalfof Scott P. Sealy Sr.                       Thornton LLP

    By:_________                                       By:_ _ _ _ _ _ _ __

     ZUCKERMAN SPAEDER LLP, on behalf of
     Lisa McAlister

     By: _ _ _ _ _ _ _ _ __




•                                                 36
         Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 39 of 47

        Case 1.15•C'J•0604S Al(I I DoeuffieAt 283 1 Files 09~a0i'19 Pafje 30 ef llQ




•   UICPJt:P AND AGREED:
    OLANCY PRONGAY & MURRAY LLP. on
                                                                            EXECUTION COP'V



                                                    MILBANK LLP, on bchalfofVEREtT
    behalf of Joanne Witchko, Edward Froehner,
    and Jeffrey Tumer as trustee for Michele
    Oraham Turner 1995 Revocable Trust

    By:_ _ _ _ _ _ _ _ __                           By:_ _ _ _ _ _ _ _ __

    PA.UL, WElSS, RIFKIND, WHARTON &                KIRKLAND & ELLIS LLP, on bfflalf of
    OAJUUSON LLP, on behalf of Nicholas S.          David Kay
    Schorsch

    By:_ _
         -~- __
              -· - -~
                    ·- _· -_-_
                             ·· _- -_                   By._ _ _ _ _ _ _ _ __

     KELLOGG. HANSEN, TODD, Fl(U::.L &                  PETRlLLO Kt.EN & BOXER LLP, on behalf
     FREDERICK, P.L.I. C., on behalf \,r AR             of l.isa Beeson
     Capital, LLC, ARC Propenies Advisors, LLC.




•
     Scon J 80\\.1111111, Peter M Budko, Brian D
     Jones. William ~1 l<fthane. and Edward \1
     Weil


     By:_________                                       By:_ _ _ _ _ _ _ __

     STEPTOE & JOHNSON LLP. on behalf of                WEll., OOTSHAL & MANGES LLP, on
     Brian Block                                        behai( of Thomas A. Andruskevich, Leslie D .
                                                        Michelson, Edward 0. Rendell, William 0 .
                                                        Stanley, and BNcc D. Frank

     By:_ _ _ _ _ _ _ _ _                               Dy _________

     MORRJS, MANNING & MARTIN LLf>, on                  SIDU:.Y AUSTIN LLP, on behAlf of Grant


     By:_________
     behalf of Scott P. Sealy Sr.                       Thornton LLP

                                                        By:_ _ _ _ _ _ _ __


     ZUCKERMAN SPA.EDER. LLP, on behalf of
     Lisa McAlister

     B~·:_ _ _ __




•                                                  36
     Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 40 of 47




•
    Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 40 of 110



                                                                           EXECUTION COPY

    EXECUTED AND AGREED:
    GLANCY PRONGAY & MURRAY LLP, on                    MILBANK LLP, on behalf ofVEREIT
    behalf of Joanne Witchko, Edward Froehner,
    and Jeffrey Turner as trustee for Michele
    Graham Turner 1995 Revocable Trust

    By:_ _ _ _ _ _ _ __                                By:._ _ _ _ _ _ _ __

    PAUL, WEISS, RIFKIND, WHARTON &                    KIRKLAND & ELLIS LLP, on behalf of
    GARRISON LLP, on behalf of Nicholas S.             David Kay
    Schorsch


    By:._ _ _ _ _ _ _ __                               By:!fa1-~ ~ n )
    KELLOGG, HANSEN, TODD, FIGEL &                     PETRll.tO KLEIN & BOXER LLP, on behalf
    FREDERICK, P.L.L.C., on behalf of AR               of Lisa Beeson
    Capital, LLC, ARC Properties Advisors, LLC,




•
    Scott J. Bowman, Peter M. Budko, Brian D.
    Jones, William M. Kahane, and Edward M.
    Weil

    By:._________                                      By:_ _ _ _ _ _ _ __

    STEPTOE & JOHNSON LLP, on behalf of                WEIL, GOTSHAL & MANGES LLP, on
    Brian Block                                        behalf of Thomas A. Andruskevich. Leslie D.
                                                       Michelson, Edward 0. Rendell, William G.
                                                       Stanley, and Bruce D. Frank


     Dy:_________                                      By:_ _ _ _ _ _ _ __

     MORRIS, MANNING & MARTIN LLP, on                  SIDLEY AUSTIN LLP, on behalf of Grant
     behalf of Scott P. Sealy Sr.                      Thornton LLP


     By:._________                                     By:_ _ __ _ _ _ __

     ZUCKERMAN SPAEDER LLP, on behalf of
     Lisa McAlistcr

     By:_ _ _ _ _ _ _ _ __




•                                                 36
          Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 41 of 47




•
      Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 41 of 110


                                                                            EXECUTION CO? Y

    EXECUTED AND AGREED:
    GLANCY PRONGA Y & MURRAY LLP, on                    MILilANK LLP. on behalf of VEREIT
    behalf of Joanne Witchko, lldward f roehncr,
    and Jeffrey Turner as trustee for Michele
    Graham Turner 1995 Revocable Trust


    By:_ _ _ _ _ _ _ _ _                                By:_ _ _ _ _ __ _ __

    PAUL, WEISS, RlFKlND, WHARTON &                     KIRKLAND & ELLIS LLP, on behalf of
    GARRISON LI.P, on behalf of Nicholas S.             David Kay
    Schorsch

    By:                                                 By:._ _ _ _ _ _ _ __

    KELLOGG. HANSEN. TODD. FIGEL &                      PETRILLO KLEIN & BOXER I.LP. on hehalf
    FREDHRJCK, P.L.I..C., on behalf of AR               of I.isa Beeson
    Capital, LLC. ARC Properties Advisors. LLC,




•
    Scotl .I. Bowman. Peter M. Budko, B1fan D.
    Jones. William M. Kahane, and Edward M.
    Weil

                                                        By:___   _
    By:~                         -
    STEPTOE & .JOHNSON I.LP, on behalf of               WEIL, GOTSIIAL & MANGES LLP, on
    Brian Block                                         behalf of Thomas A. Andruskevich, Leslie D.
                                                        Michelson. Edward G. Rendell. William G.
                                                        Stanley, and Bruce D. Frank

    By:_ _ _ _ _ _ _ __                                 By:_ _ _ _ _ _ _ __

    MORRIS, MANNING & MARTIN LJ .P. on                  SIDLEY AUSTIN LLP, on behalf of Grant
    behalf orScou P. Sealy Sr.                          Thornton I.LP

    By:_ _ _ _ _ _ _ __                                 Oy:_ _ _ _ _ _ _ __

    ZUCKERMAN SPAEDER LLP. on bchalfof
    Lisa McAlistcr




•
    By:_ _ _ _ _ _ __ _ __



                                                   36
        Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 42 of 47




•
       Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 42 of 110



                                                                           EXECUTION COPY


    EXECUTED AND AGREED:
    OLANCYPRONGAY & MURRAY LLP,on                  MILBANK LLP,on behalfofVEREIT
    behalf of Joanne Witchko, Edward Froehner,
    and Jeffrey Turner as lrustce for Michele
    Graham Turner 1995 Revocable Trust


    By:_________                                       By:_ _ _ _ _ _ _ __

    PAUi .. WEISS, RIFKJNO, WHARTON &                  KIRKLAND & ELLIS LLP. on behalf of
    GARRISON LLP, on behalf of Nicholas S.             David Kay
    Schorsch


    By: _ __ _ __ _ _ _                                By:_ _ _ __ _ _ __

    KELLOGG, HANSEN, TODD, FIGEL &                     PETRILLO KLEIN & BOX[R LLP,on bchalr
    FREDERICK, P.L.L.C., on behalf of AR               of Lisa Beeson
    Capital, LLC. ARC Properties Advisors, LLC,




•
    Scott J. Bowman, Peter M. Budko. Brian D.
    Jones, William M. Kahane, and Edward M.



                                                       Oy:/1~
    Weil

     By:_ _ _ _ _ _ _ __

     STEPTOE & JOHNSON LI.P, on behalf of              WEIL.. GOTSHAL & MANGES LLP, on
     Brian Block                                       behalf of Thomas A. Andruskevich. Leslie D.
                                                       Michelson. Edward G. Rendell, William G.
                                                       Stanley. and Aruce 0. Frank


     By:_ _ _ _ _ _ _ _ _                              By:_ _ _ _ _ _ _ __

     MORRIS, MANNING & MARTIN LLP. on                  SIDLEY AUSTIN LLP. on behalf of Grant
     behalf of Scott r. Sealy Sr.                      Thornton LLP


     By:_________                                      By:_ _ _ _ _ _ _ __

     ZUCKERMAN SPAEDER LLP. on behalfof
     Lisa McAlister

     By:_ _ _ _ _ _ _ _ __




•                                                 36
       Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 43 of 47




•
          Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 43 of 110


                                                                           EXECUTION COP'Y

    EXECUTED AND AGREED:
    GLANCY PRONGAY & MURRAY LLP, on                    MILBANK LLP, on behalfofVEREIT
    behalf of Joanne Witchko, Edward Froehner,
    and Jeffrey Turner as trustee for Michele
    Graham Turner 1995 Revocable Trust


    By:.__________                                     By:_ _ _ _ _ _ _ _ __

    PAUL. WEISS. RIFKIND, WHARTON &                    KIRKLAND & ELLIS LLP. on behalf of
    GARRISON LLP, on behalf of Nicholas S.             David Kay
    Schorsch


    By:__________                                      By:._ _ _ _ _ _ _ _ __

    KELLOGG, HANSEN, TODD, FIGEL &                     PETRILLO KLEIN & BOXER LLP, on behalf
    FREDERICK, P.L.L.C., on behalf of AR               of Lisa Beeson
    Capital, LLC, ARC Properties Advisors, LLC,




•
    Scott J. Bowman. Peter M. Budko, Brian D,
    Jones, William M. Kahane, and Edward M.
    Weil

    By:_ _ _ _ _ _ _ _ __                              By:_ _ _ _ _ _ _ __

    STEPTOE & JOHNSON LLP, on behalf of                WEIL. GOTSHAL & MANGES LLP, on
    Brian Block                                        behalf of Thomas A. Andruskevich, Leslie D.
                 ,I                                    Michelson. Edward G. Rendell, William G.
                                                       Stanley, and Bruce D. Frank


    By:
       ----------                                      By:_ _ _ _ _ _ _ _ __

    MORRIS, MANNING & MARTIN LLP. on                   SIDLEY AUSTIN LLP, on behalf of Grant
    behalf of Scott P. Sealy Sr.                       Thornton LLP


    By:_ _ _ _ _ _ _ _ __                              By:_ _ _ _ _ _ _ __

    ZUCKERMAN SPAEDER LLP, on behalfof
    Lisa McAlister




•
    By:_ _ _ _ _ _ _ _ __




                                                  36
        Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 44 of 47

      Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 44 of 110




•   EXECUTED AND AGREED:
    GLANCY PRONG AY & MURRAY LLP, on
                                                                          EXECUTION COPY



                                                       MILBANK LLP, on behalf of VERElT
    behalf of Joanne Witchko, Edward f rochner,
    and Jeffrcy Turner as trustee for Michele
    Graham Turner 1995 Revocable Trust


    By:_________                                       By:_ _ _ _ _ _ _ __

    PAUL, WEISS, R[FKIND, WHARTON &                    KIRKLAND & ELLIS LLP, on behalf of
    GARRISON LLP, on behalf of Nicholas S.             David Kay
    Schorsch


    By:_________                                       By:_ _ _ _ _ _ _ __

    KELLOGG, HANSEN, TODD, FIGEL &                     PETRILLO KLEIN & BOXER LLP, on behalf
    FREDERICK, P.L.L.C., on behalf of AR               of Lisa Beeson
    Capital, LLC, ARC Properties Advisors, LLC,




•
    Scott J. Bowman, Peter M . Budko, Brian D.
    Jones, William M. Kahane, and Edward M.
    Weil

     By: _ _ _ _ _ _ _ __                              By:_ _ _ _ _ _ _ __

     STEPTOE & JOHNSON LLP, on behalf of               WEIL, GOTSHAL & MANGES LLP, on
     Brian Block                                       behalf of Thomas A. Andruskevich, Leslie D.
                                                       Michelson, Edward G. Rendell, William G.
                                                       Stanley, and Bruce D. Frank

     By:_ __ __ _ _ _ __                                By:M"-:
     MORRIS, MANNING & MARTIN LLP, on                   SIDLEY AUSTIN LLP, on behalf of Grant
     behalf of Scott P. Sealy Sr.                       Thornton LLP

     By:_ _ _ _ _ _ _ _ _ __                            By:_ _ _ _ _ _ _ __

     ZUCKERMAN SPAEDER LLP, on behalf of
     Lisa McAlister


     By:_ _ _ _ _ _ _ __




•                                                 36
    Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 45 of 47

    Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 45 of 110




•   EXECVfED AND AGREED:
                                                                     EXECUTION COPV



    GLANCY PRONGAY & MURRAY LLP, on               MILBANK LLP, on behalf of VEREIT
    behalf of Joanne Witchko, Edward Froehner,
    and Jeffrey Turner as trustee for Michele
    Graham Turner 1995 Revocable Trust

    By:_ _ _ _ _ _ _ __                           By:_ _ _ _ _ _ _ _ __

    PAUL, WEISS, RIFKIND, WHARTON &               KIRKLAND & ELLIS LLP, on behalf of
    GARRJS0N LLP, on behalf of Nicholas S.        David Kay
    Schorsch

    By:_ _ _ _ _ _ _ _ __                         By:_ _ _ _ _ _ _ __

    KELLOGG, HANSEN, TODD, FIGEL &                PETRILLO KLEIN & BOXER LLP, on behalf
    FREDERICK, P.L.L.C., on behalf of AR          of Lisa Beeson
    Capital, LLC, ARC Properties Advisors, LLC,




•
    Scott J. Bowman, Peter M. Budko, Brian D.
    Jones, William M. Kahane, and Edward M.
    Weil

    By:_ _ _ _ _ _ _ __                           By:_ _ _ _ _ _ _ __

    STEPTOE & JOHNSON LLP, on behalf of           WEIL, GOTSHAL & MANGES LLP, on
    Brian Block                                   behalf of Thomas A. Andruskevich, Leslie D.
                                                  Michelson, Edward G. Rendell, William 0 .
                                                  S1anlcy, and Bruce D. Frank

     By._ _ _ _ _ _ _ _ __                         By:_ _ _ _ _ _ _ __

     MORRIS, MANNING & MARTIN LLP, on              SIDLEY AUSTIN LLP, on behalf of Granr



                          a~L-
     behalf of Scott P. Scaly Sr.                  ThomtonLLP


     By,~                                          By:_ _ __ _ _ _ _ __
                                 7
     ZUCKERMAN SPAEOER LLP, on behalf of
     Lisa McAlister

     By:_ _ _ _ _ _ _ __




•
     Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 46 of 47

    Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 46 of 110




•   EXECUTED AND AGREED:
    GLANCY PRONGAY & MURRAY LLP, on
                                                                           EXECUTION COP Y



                                                       MILBANK LLP, on behalf of VEREIT
    behalf of Joanne Witchko, Edward Froehner,
    and Jeffrey Turner as trustee for Michele
    Graham Turner 1995 Revocable Trust

    By:_ _ _ _ _ _ _ __                                By:_ _ _ _ _ _ _ __

    PAUL, WEISS, RIFKIND, WHARTON &                    KIRKLAND & ELLIS LLP, on behalf of
    GARRISON LLP, on behalf of Nicholas S.             David Kay
    Schorsch

    By:_ _ _ _ _ _ _ __                                By:._ _ _ _ _ _ _ _ __

    KELLOGG, HANSEN, TODD, FIGEL &                     PETRILLO KLEIN & BOXER LLP, on behalf
    FREDERICK, P.L.L.C., on behalf of AR               of Lisa Beeson
    Capital, LLC, ARC Properties Advisors, LLC,




•
    Scott J. Bowman, Peter M. Budko, Brian D.
    Jones, William M. Kahane, and Edward M.
    Weil

     By:_ _ _ _ _ _ _ __                               By:_ _ _ _ _ _ _ __

     STEPTOE & JOHNSON LLP, on behalf of               WEIL, GOTSHAL & MANGES LLP, on
     Brian Block                                       behalf of Thomas A. Andruskevich, Leslie D.
                                                       Michelson, Edward G. Rendell, William G .
                                                       Stanley, and Bruce D. Frank

     By:_ _ _ _ _ _ _ __                               By:_ _ _ _ _ _ _ __

     MORRIS, MANNrNG & MARTIN LLP, on                  SIDLEY AUSTIN LLP, on behalf of Grant
     behalf of Scott P. Sealy Sr.                      Thornton LLP

     By:_ _ _ _ _ _ _ __

     ZUCKERMAN SPAEDER LLP, on behalf of
     Lisa McAlistcr

     By:_ _ _ _ _ _ _ __




•                                                 36
                 Case 1:15-cv-06043-AKH Document 291-1 Filed 12/17/19 Page 47 of 47


             Case 1:15-cv-06043-AKH Document 283-1 Filed 09/30/19 Page 47 of 110




•         EXECUTED AND AGREED:
          GLANCY PRONOAY & MURRAY LLP, on
          behalf of Joanne Witchko, Edward Froehner,
                                                                                 EXECUTION COP"\'



                                                             MILBANK LLP, on behalf of VERBIT

          and Jeffrey Turner as trustee for Michele
          Graham Turner 1995 Revocable Trust

          By._ _ _ _ _ _ _ _ __                              By._ _ _ _ _ _ _ _ __

          PAUL, WEISS, RIFKlND, WHARTON &                    KIRKLAND & BLLJS LLP, on behalf of
          GARRISON LLP, on behalf of Nicholas S.             David Kay
          Schorsch

          By:_ _ _ _ _ _ _ __                                By:_ _ _ _ _ _ _ __

          KBLWOO, HANSEN, TODD, FIGEL &                      PETRU.LO KLEIN & BOXER LLP, OD behalf
          FREDERICK, P.LL.C., OD behalf of AR                of Lisa Beeson
          Capital, LLC, ARC Properties Advisors, LLC,
          Scott J. Bowman, Peter M. Budko, Brian D.




•
          Jones, William M. Kahane, and Edward M.
          Weil

          By:._ _________                                    By:_ _ _ _ _ _ _ _ __

          STEPTOE. & JOHNSON LLP, on behalf of               WEIL, GOTSHAL & MANGES LLP, on
          Brian Block                                        behalf of Thomas A. Andruskevic~ Leslie D.
                                                             Michelson, Edward G. Rendell, William G.
                                                             Stanley, and Bnace D. Prank

           By.__________                                      By._ _ _ _ __ _ _ __

           MORRIS, MANNINO & MARTIN LLP, on                   SIDLEY AUSTIN LLP, on behalf of Grant
           behalfof Scott P. Sealy Sr.                        Thornton u,p


           By:_ _ _ _ _ _ _ _ _                               By:

           ZUCKERMAN SPAEDER LLP, on behalf of
           Usa McAlister


           By:




•   ...
    ,
                                                        36
